DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 11/03/2021, claims 1, 8 and 9are amended; claim 10 is currently cancelled. Applicant amends independent claims 1, 8 and 9 as previously objected to claim 10 to incorporate in these independent claims mentioned above. Therefore, the rejections to claims 1, 8 and 9 have been withdrawn. Claims 2-7 and 11 are depend on claim 1 above, hence the rejections to these claims have been withdrawn.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance.
 The prior art, and any art of record does not disclose or suggest the following Claims 1 and 8 limitations: “ … a battery unit/battery monitoring system each configured to generate a DC voltage … a receiver configured to perform demodulation on the reception signal to generate information representing the measurement results; and a magnetic core that runs through the first to n-th transmission loop antennas and the reception loop antenna; wherein a through hole is formed in each of the first to n-th transmission loop antennas; a through hole is formed in the reception loop antenna; and 2Application No.: 16/137,697Docket No.: LAPIS-132 the magnetic core is inserted through the through holes of the first to n-th loop antennas and the through hole of the reception loop antenna. …” in combination with the remaining claim elements as set forth in Claims 1, 8 and claim’s 1 depending claims 2-7 and 11.
inserting the magnetic core through the first to n-th transmission loop antennas and the reception loop antenna; wherein a through hole is formed in each of the first to n-th transmission loop antennas; a through hole is formed in the reception loop antenna; and the magnetic core is inserted through the through holes of the first to n-th loop antennas and the through hole of the reception loop antenna.…” in combination with the remaining claim elements as set forth in Claim 9.
Therefore claims 1-9 and 11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859